Name: Commission Regulation (EC) No 2147/95 of 8 September 1995 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 Avis juridique important|31995R2147Commission Regulation (EC) No 2147/95 of 8 September 1995 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice Official Journal L 215 , 09/09/1995 P. 0004 - 0006COMMISSION REGULATION (EC) No 2147/95 of 8 September 1995 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Regulation (EC) No 1863/95 (2), and in particular Articles 9 (2), 12 (4) and 13 (11) thereof, Whereas Commission Regulation (EC) No 1162/95 (3), as last amended by Regulation (EC) No 1861/95 (4), lays down special detailed rules for the application of the system of import and export licences for cereals and rice; whereas, owing to an error, that Regulation does not reflect the situation which has existed for many years with regard to the duration of export licences for malt, which is that, unless there is a special request by the operator, the duration of validity of such licences is the current month plus four months; whereas that error should be corrected; Whereas the list of products covered by the period for reflection as referred to in Article 7 (3) is incomplete owing to the omission of the product falling within CN code 1102 20 90; whereas the appropriate addition should be made to that list; Whereas Regulation (EC) No 1162/95 should be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1162/95 is hereby amended as follows: 1. In Article 7: (a) paragraph 2 is replaced by the following: '2. Notwithstanding paragraph 1, at the request of the operator, export licences for products falling within CN codes 1107 10 19, 1107 10 99 and 1107 20 00 shall be valid from the date of their issue pursuant to Article 21 (1) of Regulation (EEC) No 3719/88, until: - 30 September of the current calendar year, where they are issued from 1 January to 30 April, - the end of the 11th month following that of issue, where they are issued from 1 July to 31 October, - 30 September of the following calendar year, where they are issued from 1 November to 31 December. In the above cases, notwithstanding Article 9 of Regulation (EEC) No 3719/88, rights deriving from licences as referred to in this paragraph shall not be transferable.`; (b) paragraph 3 is replaced by the following: '3. Export licences for products listed in Article 1 (1) (a), (b) and (c) of Regulation (EEC) No 1766/92 and in Article 1 of Regulation (EEC) No 1418/76 and for products falling within CN codes 1102 20 10, 1102 20 90, 1103 13 10, 1103 13 90, 1103 29 20, 1104 21 50, 1104 22 99, 1104 23 10, 1108 11 00, 1108 12 00, 1108 13 00, 1109 00 00, 1702 30 51, 1702 30 91, 1702 30 99, 1702 40 90, 1702 90 50, 1702 90 79, 2106 90 55, 2309 10 11, 2309 10 13, 2309 10 31, 2309 10 33, 2309 10 51, 2309 10 53, 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 as listed in Regulation (EEC) No 1766/92 shall be issued on the third working day after applications are lodged, provided that no special measures are taken in the meanwhile. The Commission may decide not to grant applications. The first subparagraph shall not apply to licences issued under tendering procedures.` 2. In Article 10, point (a) is replaced by the following: '(a) ECU 1 per tonne in the case of import licences to which the fourth indent of Article 10 (4) of Regulation (EEC) No 1766/92 does not apply, or for products covered by Regulation (EEC) No 1418/76, and ECU 5 per tonne in the case of export licences without a refund;`. 3. Part A of Annex II to Regulation (EC) No 1162/95 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, Article 1 (1) (a) shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX 'A. For cereals >TABLE>